Citation Nr: 1448224	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  08-30 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation, to include on an extraschedular basis, for posttraumatic complex partial seizure disorder ("seizure disorder"), currently evaluated as 10 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to November 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2010, the Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is of record.

In a March 2013 statement, the Veteran requested a "Court Hearing."  This request for a second hearing was submitted more than 90 days after the Veteran's appeal was certified to the Board.  The law does not require that the Veteran be afforded a second hearing merely because he requests one.  38 U.S.C. § 7102(a) (West 2002); 38 C.F.R. § 19.3 (2013).  As the Veteran has not shown good cause as to why a second hearing would be warranted, his request is denied.  See 38 C.F.R. § 20.1304(b) (2013).  

The Veteran in writings to VA claimed, in substance, that his service-connected seizure disorder prevents him from working.  Therefore, the Board finds that the record raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The most probative evidence of record shows that, over the course of the appellate period, the Veteran has not experienced two or more petit mal seizures during any six-month timespan and has not experienced at least one grand mal seizure during any two-year timespan.  

2.  The most probative evidence of record shows that the Veteran's service-connected seizure disorder is not manifested by an exceptional or unusual disability picture such that an extraschedular evaluation is warranted at any time during the pendency of the appeal.


CONCLUSION OF LAW

The criteria are not met for a rating in excess of 10 percent for a seizure disorder, including on an extraschedular basis, at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Codes 8910, 8911 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102, VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the case at hand, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, prior to the issuance of the initial unfavorable rating decision, a September 2007 letter advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating for his seizure disorder, as well as his and VA's respective responsibilities in obtaining such evidence and information.  This letter also advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claims file all identified and available post-service medical records pertaining to the period on appeal.  VA also obtained the Veteran's SSA disability records.  

The record also shows that the Veteran was afforded relevant VA examinations in October 2007 and August 2012, and that a memorandum from VA's Director of Compensation Service was completed in November 2012.  The Board finds that the examinations are adequate to adjudicate the claim because the examiners took a medical history of the claimant and conducted in-depth examinations of the claimant, and thereafter provided medical opinions as to the severity of the disability and rationales for the opinions that allow the Board to rate it under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

In May 2011, the Board remanded the case for further development.  The Board directed the RO/AMC to obtain a copy of all disability determinations from the Social Security Administration (SSA) and all other outstanding SSA disability records, obtain any outstanding VA treatment records from the James Haley VA Medical Center (located in Tampa) and the Gainesville VA Medical Center, conduct a VA examination to determine the current nature and severity of the disability, and then submit the case to VA's Director, Compensation and Pension, for extraschedular consideration.  The record reflects that the outstanding SSA disability records and SSA disability determinations were received by VA in September 2011.  The RO associated all outstanding VA treatment records from the Gainesville VA Medical Center with the Veteran's claims file, and noted that there were no outstanding records from the James Haley VA Medical Center in Tampa.  A VA medical examination was conducted in August 2012 and VA's Director of Compensation Service submitted a memorandum addressing extraschedular consideration in November 2012.  Thus, the Board finds that there has been substantial compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); see also Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In September 2010, the Veteran was afforded a Board hearing before the undersigned AVLJ in which he presented oral argument in support of his appeal.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

At the September 2010 hearing, the Veteran demonstrated an understanding of the elements of his claim, and volunteered his treatment history and current symptomatology.  The AVLJ asked questions directed at identifying any pertinent evidence not already of record, and indeed remanded the case in May 2011 to complete this record development.  Accordingly, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file including the evidence found in Virtual VA and VBMS.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims folders shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran asserts that his seizure disorder meets the criteria for a higher schedular rating or a higher non-schedular rating.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Veteran's seizure disorder is rated by closest analogy under 38 C.F.R. § 4.124a, Diagnostic Code 8910 ("Epilepsy, grand mal").  The November 2007 rating decision confirmed and continued a 10 percent rating.

a. A Higher Schedular Rating

The Veteran's seizure disorder is currently rated as 10 percent disabling under the General Rating Formula for Seizures because continuous medication is necessary for controlling the condition.  38 C.F.R. § 4.124a, Diagnostic Code 8910, Note 1.  To warrant a higher, 20 percent rating under the General Rating Formula for Seizures, the evidence must show at least 2 minor seizures in the last 6 months or at least 1 major seizure in the last 2 years. 

Two notes to Diagnostic Code 8911 define major and minor seizures.  A major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).

According to the October 2007 VA examination report, the Veteran had last been seen by VA neurology in March 2004.  The Veteran described episodes that occurred approximately once every few months in which he just stared off into space and could not recall what events had occurred.  The Veteran reported that he had not experienced any loss of continence in the last 10 years.  He reported that the heat caused him to feel worse and increased the frequency of the episodes.  The examiner noted that the Veteran had difficulty quantifying the frequency of his reported seizures.  The examiner determined that there had been no change in the frequency of the Veteran's seizures or the types of seizure activity, and that grand mal seizures were not present.  The examiner stated that although the Veteran reported having petit mal seizures on a regular basis as he had in the past, he did not experience any loss of continence or tongue-biting, he just "space[d] out" and did not remember what happened.  The examiner opined that it was unclear exactly what these episodes represented, but determined that, to the degree that they had ever caused him occupational or functional detriment, they continued to do so at the same rate and extent as before.  The examiner noted that the Veteran did not keep a seizure diary, and that he was fairly poorly compliant with regard to taking his seizure medication.  The examiner determined that the Veteran's entire physical examination was essentially within normal limits, and that no gross neurological deficits were present.   

At the Veteran's September 2010 Board hearing, he testified that he had only experienced two grand mal seizures from the original accident.  He reported going to the doctor every six months to monitor his condition.  The Veteran had difficulty providing a concrete answer regarding the frequency of episodes that he described as petit mal or minor seizures, although at one point he testified that these episodes were occurring daily.  He described the episodes as being characterized by disorientation, ringing in his ears, difficulty hearing, and staring, and that these episodes lasted seconds.  The Veteran stated that he had not experienced any muscle contractions since the two grand mal seizures following his original injury.  The Veteran also testified that he had not experienced any problems with biting his tongue, and that although he experienced occasional urinary incontinence at night, the cause of this symptom was unclear.  He also testified that his seizures had never been bad enough to block his airways.  The Veteran stated that he was not receiving any private treatment for his condition, and that all of his treatment was through the VA.  He reported taking medication to prevent grand mal seizures.  The Veteran testified that he did not drive due to his condition.  

During an April 2011 VA examination addressing the Veteran's service connection claim for traumatic brain injury (TBI), the Veteran reported experiencing complex partial seizures several times a week lasting seconds.  

In August 2012, the Veteran was afforded a VA general medical examination that included an evaluation of his seizure disorder.  The examiner, a neurologist, noted that the Veteran did not report any seizures in the past six months.  The Veteran also stated that he was able to drive because his condition did not affect his driving, and that he had not experienced a grand mal seizure in the past ten years.  The Veteran also stated that it was difficult to determine how many petit mal seizures he had had, or when the last one occurred.  The Veteran described episodes of staring, sweating, and gasping for air that only occurred when he was in the hot sun or upset, and stated that these episodes lasted for 15 to 20 seconds.  On examination, out of 23 possible seizure disorder symptoms enumerated on the VA disability benefits questionnaire, the examiner noted that only one was present in the Veteran's case - that of staring.  She also referred to her narrative paragraph describing the Veteran's condition, as summarized above.  The examiner stated that the date of the most recent seizure activity was unknown, and determined that there had been zero to one minor seizures in the past six months, and no major seizures in the past two years.  She also determined that the Veteran had not experienced any minor or major psychomotor seizures.  She noted past diagnostic testing that included a November 2011 MRI of the brain that was negative for seizures and a March 2004 electroencephalography (EEG) that was within normal limits.  She determined that further diagnostic testing was not clinically indicated at present.  She opined that the Veteran's condition would not preclude light duty or sedentary employment, and referenced the Veteran's self-report that his condition was controlled by medication and that he had been seizure-free for several years and was thus currently permitted to drive. 

The Board also notes that VA treatment records during the period on appeal (i.e. from September 2006 to present) reflected that the Veteran had a history of a seizure disorder with short term memory loss, and that he was monitored and refilled his seizure medications.  However, these records did not show any change in the Veteran's condition, did not document any additional episodes of either grand mal or petit mal seizures, and did not contain evidence of any additional treatment for, or additional symptoms of, the Veteran's seizure disorder.  Moreover, the Board finds that nothing in these records show the Veteran's adverse symptomatology to be worse than what was reported at the above VA examinations.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions). In fact, a VA treatment note from May 2009 stated that the Veteran was stable on his current dosage of anti-seizure medication.  Similarly, a VA treatment note from October 2010 reflected that the Veteran's medication was preventing grand mal seizures, but that the Veteran reported experiencing petit seizures described as staring episodes with loss of memory for a couple of minutes, witnessed by his wife.  The VA physician noted that the Veteran was stable on his current medications and that there was no mention of petit seizures in the Veteran's past neurology notes, although they had stated that the Veteran was sleeping poorly.

Next, the Board notes that the Veteran's SSA records, while providing information regarding the Veteran's past history of seizures, did not contain any records pertaining to the current extent or severity of the Veteran's seizure disorder during the period on appeal (i.e. September 2006 to present).  Therefore, while these records provide background information, they are not directly relevant for purposes of adjudicating the Veteran's current increased rating claim. 

As to whether the Veteran meets the criteria for an increased rating due to his grand mal/major seizure activity, the Board finds that all of the evidence is in agreement that the Veteran has not experienced a grand mal seizure in at least 10 years, as the Veteran confirmed during his hearing.  Therefore, the Board finds that an increased rating is not warranted under Diagnostic Code 8910 due to his grand mal/major seizure activity because the higher, 20 percent rating, requires at least one grand mal seizure in the past 2 years.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Hart, supra.

As to whether the Veteran meets the criteria for an increased rating due to his petit mal/minor seizure activity, the Board finds that the record contains contradictory evidence regarding their frequency.  

In this regard, while the Veteran has reported subjectively that he experiences petit mal seizures as often as daily, or even multiple times per day, there is no objective medical evidence documenting these episodes or confirming that his symptoms constitute petit mal seizures.  Tellingly, the October 2007 VA examiner noted that the Veteran did not keep a seizure diary, had difficulty quantifying the frequency of his seizures, and was fairly poorly compliant with taking his seizure medication.  The examiner determined that although the Veteran reported experiencing petit mal seizures on a regular basis, he did not experience any characteristic symptoms such as loss of continence or tongue-biting, but rather would "space out."  He opined that it was unclear exactly what these episodes represented, but that to the degree that they had ever caused him occupational or functional detriment, they continued to do so at the same rate and extent.  

Similarly, while the Veteran reported experiencing complex partial seizures several times a week lasting seconds during an April 2011 VA TBI examination, as this examination report addressed service connection for TBI, the examiner did not provide any objective determinations as to the frequency and duration of any episodes, or whether they met the criteria to be classified as grand mal or petit mal seizures.  

Tellingly the August 2012 examiner, a neurologist, noted that the Veteran did not report any seizures in the past six months and that his condition did not preclude him from driving.  She stated that the Veteran had difficultly determining how many petit mal seizures he had had, or when the last one occurred.  She stated that while the Veteran described episodes lasting 15 to 20 seconds that included staring, sweating, and gasping for air, he also stated that these episodes only occurred when he was in the hot sun or was upset.  On objective examination, the examiner noted the presence of only one out of 23 characteristic seizure disorder symptoms as enumerated on the VA disability benefits questionnaire.  She stated that the date of the most recent seizure activity was unknown, and she determined that there had been zero to one minor seizures in the past six months and that the Veteran had not experienced any minor or major psychomotor seizures.  She also referenced the Veteran's self-report that his condition was controlled by medication and that he had been seizure-free for several years and was thus currently permitted to drive. 

The Board also finds it significant that VA treatment records from the period on appeal did not document any episodes of either grand mal or petit mal seizures, and did not contain evidence of any active treatment for the Veteran's seizure disorder other than monitoring the condition and refilling medication.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (holding that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").

Moreover, while the Veteran is competent to report the symptoms he experiences and his wife is competent to report on what she sees, neither is shown to have the medical expertise necessary to make a determination as to whether the 15- to 20 second periods where the claimant "zones out" is a seizure much less whether it constitutes a "major" versus a "minor" seizure.  See Davidson, supra.  By contrast, the VA examiners are competent to make that type of determination, and the pertinent, authoritative VA examinations of record are persuasive in essentially finding that the Veteran's described episodes do not constitute grand mal or petit mal seizures.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

In addition, the Board does not find the lay claims regarding the nature and frequency of the Veteran's seizures during the appeal period credible because there are significant variations as to the information reported by the Veteran during the course of the appellate period.  See Bryan, supra.  In this regard, while the October 2007 and August 2012 examiners both noted that the Veteran could not give a definitive answer regarding the frequency of his episodes, as was also the case at his Board hearing, the Veteran nonetheless reported to the August 2012 VA examiner that he had not experienced a seizure in the last six months.  While the Veteran has elsewhere subjectively reported experiencing minor seizures daily (see September 2010 hearing), that testimony is contradicted by other statements that he made to VA examiners during the course of the appeal, and is otherwise unsupported by any objective evidence.  The Board also observes other inconsistencies in the Veteran's testimony.  For example, the Veteran testified that he was unable to drive due to his seizure disorder, yet he informed the August 2012 VA examiner that this disorder did not preclude him from driving.  During the hearing, the Veteran confirmed that he did not experience any blocked airways as a result of his seizures, yet during the August 2012 VA examination, he described gasping for breath during these episodes.  While it is possible that the Veteran's condition could have changed during the intervening time between the Board hearing and the most recent VA examination, the Veteran's reports are undermined by the fact that, if accurate, they would reflect that his condition simultaneously improved and deteriorated.  Given that the Veteran's testimony is not consistent with the other evidence of record, the Board finds that its probative weight is diminished.  By contrast, the objective VA examination findings are most probative.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  

In summary, although there is conflicting evidence as to the frequency of the Veteran's minor seizures, the Board finds that the most reliable and probative evidence of record shows that the Veteran has not experienced 2 or more minor seizures in a 6-month timespan during the appellate period.  Accordingly, the Board finds that an increased rating is also not warranted under Diagnostic Code 8910 due to his petit mal/minor seizure activity.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Hart, supra.

b. Extraschedular Consideration

Pertinent regulation provides that, in exceptional cases, where schedular evaluations are found to be inadequate, the RO may refer a claim to VA's Director, Compensation and Pension Service, for consideration of an "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board's May 2011 remand included a directive to forward the case to VA's Director, Compensation and Pension Service, for extraschedular analysis.  In a November 2012 memorandum, VA's Director of Compensation Service determined that an extraschedular rating was not warranted.  After relating the Veteran's medical history (as described in the above section), he explained that treatment records and examinations noted that the Veteran was employable and had been recently employed.  He stated that the Veteran did not have true seizures, but rather experienced 15- to 20 second periods where he "zone[d] out."  He also reasoned that the Veteran's medication had been noted to keep his episodes under control, and that he had not experienced any petit mal seizures in the past six months and had not experienced a traditional seizure episode in ten to twelve years.  The Director also noted that the Veteran had minimal symptoms of TBI and depression, and had not been hospitalized for any significant periods of time due to his service-connected disabilities.  He concluded that the Veteran's service-connected seizure disorder was not so exceptional or unusual so as to render the use of the regular rating schedule standards impractical. 

The Board agrees with the analysis and conclusions reached by VA's Director of Compensation.  Multiple VA examiners have determined that the Veteran's episodes of experiencing disorientation and staring, lasting 15 to 20 seconds in duration, do not constitute minor seizures.  Moreover, the Board finds that the rating criteria under Diagnostic Codes 8910 and 8911 explicitly contemplate major and minor seizures with varying levels of severity, and the episodes reported by the Veteran do not rise to that level.  The rating criteria also explicitly provide for a 10 percent rating where continuous medication is required, and thus the Veteran's need for continuous medication is already being compensated.  As the rating criteria adequately address the Veteran's seizure disorder symptomology, an extraschedular rating is not warranted for this condition.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Hart, supra.

In Johnson v. McDonald, the Federal Circuit recently held that 38 C.F.R. § 3.321(b)(1) "entitles a veteran to consideration for referral for extra-scheduler evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by scheduler evaluations."  762 F.3d 1362 (Fed. Cir. 2014).  In this case, while the Veteran is service connected for multiple disabilities, an extraschedular rating based on the combined effect of these disabilities is not warranted.  As discussed by VA's Director of Compensation Service, the Veteran has minimal symptoms of TBI and depression.  According to the Veteran's November 2008 psychiatric examination, although depressive disorder was diagnosed, the only symptom noted was an agitated or uneasy mood, and the examiner noted that the Veteran had worked at a funeral home and that his condition was not severe enough to interfere with occupational or social functioning.  According to the April 2011 VA TBI examiner, the Veteran's reported symptoms did not interfere with work or instrumental activities of daily living.  Since the symptoms of the Veteran's two other service-connected disabilities, TBI and depression, are shown to be minimal, an extraschedular evaluation based on the combined effects of all service-connected disabilities is not warranted.    


ORDER

An increased disability rating, to include on an extraschedular basis, for a seizure disorder is denied.


REMAND

The Veteran contends that he is unemployable due to his seizure disorder.  See, e.g., October 2008 substantive appeal.  He has more specifically contends that no one will hire him because he takes seizure medications.  See January 2008 notice of disagreement.  

However, while the record raises a claim for a TDIU (see Rice, supra), the AOJ has never adjudicated the issue of entitlement to a schedular TDIU.  Further, the record does not show that the Veteran received VCAA notice of the elements needed to prove his TDIU claim during the appellate period.  38 U.S.C.A. § 5103A; Dingess, supra.  Therefore, the Board finds that a remand to provide the Veteran with VCAA notice regarding his TDIU claim, as well as the opportunity to submit any pertinent evidence regarding his unemployability, is required. 

Accordingly, this issue is REMANDED to the AOJ for the following actions:

1.  Provide the Veteran with VCAA notice in accordance with Dingess, supra, with regards to establishing entitlement to TDIU. 

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the impact of his service-connected disabilities on his ability to obtain and maintain gainful employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Associate with the claims file all of the Veteran's post-November 2012 records from the Gainesville VA Medical Center. 

4.  After completing any other development deemed necessary, to include obtaining a VA opinion regarding the Veteran's employability if warranted, the AOJ should adjudicate the Veteran's TDIU claim in the first instance.  If the benefit is denied, notify the Veteran and his representative, and return the case to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


